Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory A. Sebald on 03/12/2021.

The application has been amended as follows: 

	Claim 1 has been amended to read:
	--“A coloured surfactant composition consisting of: 
(i) an anhydrous surfactant present in an amount of from 25 to 70 wt.% based on the coloured surfactant composition, wherein the anhydrous surfactant is selected from the group consisting of: disodium lauryl sulfosuccinate, sodium lauryl sulphate, sodium cocoamphoacetate, sodium laureth sulphate, lauryl betaine, sodium lauroyl sarcosinate, sodium alkyl sulfate, disodium laureth sulfosuccinate, cocamide monoethanolamine, cetrimonium bromide and mixtures 
(ii) a vegetable oil, a vegetable butter or mixture thereof present in an amount of from 25 to 75 wt.% based on the coloured surfactant composition, wherein the vegetable oil, vegetable butter or mixture thereof is selected from the group consisting of: coconut oil, almond oil, corn oil, jojoba oil, castor oil, olive oil, grape seed oil, argan oil, moringa oil, baobab oil, rose hip oil, kalahari melon oil, brazil nut oil and mixtures thereof; and 
(iii) an oil dispersible water insoluble colouring present in an amount of from 0.01 to 5 wt.% based on the coloured surfactant composition.”--

	Claim 14 has been amended to read:
	--“A coloured surfactant composition according to claim 1 wherein the oil dispersible water insoluble colouring is selected from the group consisting of: 
(i) a dye selected from the group consisting of FD&C Red No 2, FD&C Red No 3, FD&C Red No 40, FD&C Blue No 1, FD&C Blue No 2, FD&C Green No 3, FD&C Yellow No 5, FD&C Yellow No 6, D&C Red No 6, D&C Red No 7, D&C Red No 21, D&C Red No 22, D&C Red No 27, D&C Red No 28, D&C Red No 30, D&C Red No 33, D&C Red No 34, D&C Red No 36, D&C Yellow No 10, D&C Orange No 5 and mixtures thereof, and
(ii) precipitated on to an inert binder selected from the group consisting of: aluminium hydroxide, aluminium (III) oxide, barium sulphate, calcium sulphate, aluminium potassium sulphate, aluminium acetate, aluminium sulfate, aluminium 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Lin teaches the use of an anhydride based polymers.  The Amendment filed 03/02/21 inserted the transitional phrase “consisting of” in the preamble of the claims to exclude the present of any other components besides the anhydrous surfactant, vegetable oil, and oil dispersible water insoluble coloring agent recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 5, 6, 8, 10, 12-14 and 35 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615